Citation Nr: 0627082	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for a left leg injury 
with pain and numbness.

3.  Entitlement to service connection for a left hand injury 
with pain and numbness.

4.  Entitlement to service connection for residuals of burns 
to the face, neck, ears, arms, hands, back, chest, and knees.

5.  Entitlement to service connection for residuals of a 
concussion.

6.  Entitlement to service connection for arthritis of the 
hands.

7.  Entitlement to service connection for arthritis of the 
knees.




REPRESENTATION

Appellant represented by:	Ronald E. Triggs, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his son/attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This case arose before the Board of Veterans' Appeals (Board) 
from January and October 2002 rating decisions of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2004, the veteran and his son (who is also the 
attorney representing the veteran) testified before the 
undersigned at a personal hearing conducted in Washington, 
D.C.

On February 17, 2005, the Board issued its decision denying 
the veteran's claims for service connection.  The veteran 
timely appealed the decision to the Court of Appeals for 
Veterans Claims (CAVC).  A Joint Motion for Remand was filed 
on March 7, 2006.  On March 15, 2006, the CAVC issued an 
Order remanding the case to the Board for action consistent 
with the Joint Motion.  Copies of the Joint Motion and the 
CAVC's Order have been made part of the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the instant case, the veteran was serving aboard the USS 
Saratoga when it was severely damaged in a Kamikaze attack on 
February 21, 1945.  His service medical records (SMRs) 
indicate that he was treated for burns to the face and right 
hand with Vaseline gauze pads; he was released to full duty 
the next day.  He received a Purple Heart for these injuries.  
While the SMRs show no treatment for any other injuries 
suffered during this attack, the veteran has consistently 
stated that he had been slammed against a bulkhead, suffering 
various musculoskeletal injuries, to include a head injury 
and injuries to the knees and back.  During service he was 
treated for severe headaches, which he stated in September 
1943 had been present since childhood.  His November 1945 
separation examination was within normal limits.

The first post-service treatment for back pain was in 1976 
and 1977, when the veteran reported back pain with aching 
into the buttocks and tingling in the toes.  Probable facet 
syndrome was diagnosed.  In September 1979, he was treated 
for lumbar spasms, and the probable diagnosis was low back 
syndrome.  In February and March 2002, he was treated by a 
private chiropractor for back pain that radiated down the 
left buttock to the ankle.  He also described numbness in the 
left calf and right foot.  The veteran reported that those 
symptoms had been present since the war when he had been 
slammed into a wall.  

VA examined the veteran in May 2002.  He had degenerative 
disc disease in the lumbosacral joint, and arthritis in the 
fingers of both hands.  The examination of the knees, to 
include X-rays, was negative.  The skin of the face, arms, 
hands, back, ears, chest, legs, and feet showed no scarring.  

At the time of the November 2004 personal hearing, the 
veteran's son testified that all his 58 years his father had 
complained of back pain and numbness of the legs.  

The Joint Motion for Remand of March 2006 noted that the 
Board had relied heavily on the May 2002 VA examination 
report in denying the veteran's claims.  However, it was 
assertd that the examiner had not discussed the veteran's 
various complaints, to include giving-way of the left knee.  
It was also noted that the examination was silent as to any 
concussion residuals that might be present, and there was no 
close inspection of the veteran's right ear, which he stated 
was painful when exposed to temperature changes and which 
would occasionally blister as a result of the burns suffered 
in service.  As to the back, left leg, left hand, and 
bilateral hand arthritis, the Joint Motion indicated that the 
May 2002 VA examination had not contained any etiological 
opinion as to the cause of the veteran's current complaints 
(that is, whether or not his current disorders were related 
to his claimed in-service injuries).  Therefore, it was 
asserted that another VA examination was necessary.  The CAVC 
agreed, and this case was returned to the Board so that 
further development could be undertaken in accordance with 
the Joint Remand.

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of the type of information and evidence 
that was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned of service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  The Board is confident that the RO will take 
appropriate action under the Dingess precedent. 

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran VA orthopedic, 
neurologic, and skin examinations.  The 
examiner(s) must be provided the entire 
claims folder, to include the service 
medical records and the transcript of the 
November 2004 hearing, to review in 
conjunction with the examinations, and the 
examiners must indicate in the examination 
reports that the claims folder was so 
reviewed.  The examiner(s) should be asked 
to respond to the following questions:

a.  Does the veteran have any current 
disability related to the documented 
in-service burns to the face and right 
hand?

b.  Does the veteran have any residuals 
of a concussion, burn residuals of the 
face, neck, ears, arms, left hand, 
back, chest, and knees, or disabilities 
of the knees, to include arthritis, 
which can be related to an incident or 
injury suffered in service?  The 
examiner may not resort to speculation 
in responding to this question.

c.  What is the etiology of the 
veteran's degenerative disc disease of 
the spine, left leg pain and numbness, 
left hand pain and numbness, and 
arthritis of the hands?  Specifically, 
the examiner(s) must indicate, without 
resort to speculation, whether there is 
any etiological relationship between 
these conditions and any injury 
suffered during service.

d.  All special studies deemed 
necessary to respond to the above 
questions must be conducted.  The 
examiner(s) must also provide complete 
rationales for all opinions expressed.

2.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection must be 
readjudicated.  If any of the decisions 
remain adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


